Exhibit Execution Version THE RIGHTS OF THE BENEFICIARY OF THIS INSTRUMENT ARE SUBORDINATED IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN INTERCREDITOR AGREEMENT (THE”INTERCREDITOR AGREEMENT”) DATED AS OF NOVEMBER 6, 2 FARGO BANK, NATIONAL ASSOCIATION ACTING THROUGH ITS WELLS FARGO BUSINESS CREDIT OPERATING DIVISION, MILL ROAD CAPITAL, L.P. AND PHYSICIANS FORMULA, INC. GUARANTOR SECURITY AGREEMENT THIS GUARANTOR SECURITY AGREEMENT (“Agreement”), dated as of November6, 2009, is made by and among PHYSICIANS FORMULA HOLDINGS, INC., a Delaware corporation, PHYSICIANS FORMULA COSMETICS, INC., a Delaware corporation, PHYSICIANS FORMULA DRTV, LLC, a Delaware limited liability company (each a “Grantor” and, collectively, the “Grantors”), and MILL ROAD CAPITAL, L.P., a Delaware limited partnership (the “Holder Representative”). The Holder Representative has entered into that certain Senior Subordinated Note Purchase and Security Agreement of even date herewith (as the same may be amended, supplemented or restated from time to time, the “Purchase Agreement”) with PHYSICIANS FORMULA, INC., a New York corporation (the “Borrower”) and the other Grantors, pursuant to which the Holder Representative has agreed to purchase Borrower’s Senior Subordinated Notes due May 6, 2013 (individually a “Note” and collectively, the “Notes”). It is a condition precedent to the purchase of the Notes by the Holder Representative under the Purchase Agreement that each Grantor shall have executed and delivered this Agreement. ACCORDINGLY, in consideration of the mutual covenants contained in the Purchase Agreement and herein, the parties hereby agree as follows: 1.
